Citation Nr: 0320327	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for foot fungus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



WITNESSES AT HEARING ON APPEAL

The veteran and grandson



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1955.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1999 decision by the RO 
which denied service connection for PTSD and foot fungus on 
the grounds that the claims were not well grounded.  
Subsequently, the RO readjudicated the issues and denied them 
on a de novo basis.  A personal hearing at the RO was held in 
November 1999.  

By rating action in January 2003, the RO denied service 
connection for a psychiatric disorder, other than PTSD, 
secondary to service-connected small cell carcinoma of the 
lung due to asbestosis exposure.  The veteran was notified of 
this decision and did not appeal.  Accordingly, this issue 
will not be addressed in this decision.  

(The issue of service connection for PTSD is the subject of 
the remand portion of this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue of a 
fungal infection of the feet have been obtained by VA.  

2.  A fungal infection of the feet was not present in service 
or until many years after service, and there is no competent 
medical evidence that any current foot disorder is related to 
service.  




CONCLUSION OF LAW

A fungal infection of the feet due to disease or injury was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letter in May 2001.  He was notified of VA's duty 
to assist under the newly enacted legislation and that he 
could submit additional evidence.  He was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in September 1999, and in supplemental 
statements of the case (SSOC) issued in December 1999, 
January and February 2000, and January 2003.  He also 
testified at a personal hearing.  All pertinent VA and non-VA 
records have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim for foot fungus.  He has been given every opportunity 
to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Service Connection

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

For the purposes of section 1110 of this title, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2000).

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003 
(July 16, 2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Factual Background & Analysis

The veteran's service medical records are silent for any 
complaints, treatment, or diagnosis referable to any fungal 
infection during military service.  A notation of bilateral 
pes planus was indicated on his entrance examinations in 
October 1951, but it was not considered disabling.  At a 
personal hearing in November 1999, the veteran testified that 
he was seen for foot fungus on one occasion while stationed 
in Sasebo, Japan, but that he declined treatment because it 
involved removal of his toenails.  While the service records 
show that he was seen on numerous occasions for various 
maladies, including a groin rash and multiple instances of 
urethral discharge while in Sasebo, they do not show any 
treatment or diagnosis of a foot disorder.  Furthermore, 
except for pes planus, his separation examination in October 
1955 showed no abnormalities of the feet.  

The first evidence of any treatment for a chronic foot 
disorder post service was in 1998, nearly 39 years after his 
discharge from service.  Although the veteran reported 
treatment for foot fungus by a private physician shortly 
after service, he testified that the physician was deceased 
and that the records were unavailable.  Additional statements 
from family members were to the effect that they recalled 
that the veteran's feet had a bad odor when he returned home 
from service.  

While the family members may provide information regarding 
their observations, they are not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Franzen v. Brown, 9 Vet. App. 235 
(1996).  Likewise, while the veteran is competent to testify 
as to the symptoms he has experienced, he is not competent to 
testify to the fact that what he experienced in service is 
the same condition that he is currently diagnosed with.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, no 
evidence has been submitted to relate the veteran's current 
foot problems to military service.  

Inasmuch as there is no evidence of a fungal infection of the 
feet in service or until many years post service, and no 
competent medical evidence relating his current foot disorder 
to military service, the Board finds that there is no basis 
to grant service connection for a fungal infection of the 
feet.  


ORDER

Service connection for foot fungus is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development of the issue of service connection for 
PTSD must be accomplished prior to further consideration of 
the appeal.  

Service personnel records confirm that the veteran was an 
electrician on the U.S.S. Princeton (CV-37), an aircraft 
carrier which was engaged in combat missions off the coast of 
Korea from January 1952 until March 1953.  He was authorized 
to wear a Presidential Unit Citation.  Since he did not 
directly engage in combat with the enemy, his bare 
allegations of service stressors are insufficient and the 
stressors must be corroborated by official service records or 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  In 
this case, service personnel records include a list of dates 
during which the ship entered the combat zone from December 
1950 to October 1952, including 5 periods during which the 
veteran was stationed on board the vessel.  According to the 
Dictionary of American Naval Fighting Ships, Volume 5, pages 
385 to 386, the Princeton launched planes against the enemy 
during that time.  

In West v. Brown, 7 Vet. App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that in addition to demonstrating the existence 
of a stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  The 
Court also held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  However, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors then, and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  

In reviewing the claims file, it appears that the veteran was 
never asked to provide specific information concerning the 
incidents that he believes have caused his current 
psychiatric problems.  Although in May 1998, he did provide a 
statement concerning some of those events, it was rather 
general in nature and did not provide sufficiently detailed 
information necessary to confirm the stressors.  Therefore, 
the veteran should be sent a stressor development letter so 
that he may have an opportunity to provide the required 
information central to his claim.  He should be advised to 
submit detailed information, including but not limited to, 
the dates, places, and the names of others who were involved 
or may have witnessed any of the claimed stressor events.  If 
he is unable to provide specific dates, he should at least 
indicate the month or time of year that the stressor events 
occurred.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Additionally, where, 
as here, the record before the Board is inadequate to render 
a fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain a 
detailed description of the specific 
traumatic incident(s) which produced the 
stressors that resulted in his claimed 
PTSD, including the dates and 
circumstances of the claimed stressors, 
and the names of any individuals 
involved.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

3.  If the veteran provides detailed 
information about his stressors, the RO 
should contact the U.S. Naval Historical 
Center and attempt to obtain copies of 
the Ships Deck Logs for the USS Princeton 
(CVA 37) for the period January 1952 
through March 1953.  

4.  If the veteran provides information 
about his stressors, this information, to 
include a copy of his service personnel 
records and a copy of the Ships Deck 
Logs, should be forwarded to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197 for verification of any identified 
incident(s).  

5.  If the veteran provides information 
concerning stressors which are verified, 
he should be afforded a VA psychiatric 
examination to determine if he has PTSD 
under the criteria in DSM II-R or IV.  
The claims folder must be made available 
to the examiner for review, and a 
notation to that effect should be 
indicated in the record.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  It would be helpful if the 
examiner commented on any contrary 
opinion of record.  

6.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If the report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

8.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
SSOC, which includes 38 C.F.R. § 3.159 
and given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date of the 
examination(s) should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



